McCALL, J.
Upon the decision of this court in the case of Adelberg v. U. S. Fidelity & Deposit Co., 90 N. Y. S.upp. 465, this judgment must be reversed. As to the question of waiver raised by the respondent, no merit can be attached, because the bond remained in the possession of the respondent at all times, and no-knowledge of the fact that the employé had failed to sign, or that there was any existing breach of the conditions, came to the appellant, in so far as this record reveals, until after the proof of loss and the information before the magistrate had been given.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.